Title: Benjamin Harrison to Virginia Delegates, 20 June 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen:
Richmond, June 20th: 1783.
I enclose you a Letter from mr. Cowper who with a Mr. Ballard were employ’d by me at the repeated request of Col. Richard H: Lee and the other Members of the Navy board at Philedelphia as Pilots to carry Hopkins’s fleet round to this Country to attack Lord Dunmore  they empower’d me to make the most liberal promisses of reward if they would undertake the Business, which they did do and arrived in Philedelphia in three Day[s] after they were apply’d to, where they remain’d six Weeks and were at last sent Home with no more Money than would bear their expences, but were promis’d their reward if they would keep a look out and be ready to go on Board the Fleet as soon as it should arrive here, this Service they also perform’d as far as it related to them being constantly on the look out till they were inform’d the Fleet had stear’d another Course. They have made several applications for their Money but without Success, and have now called on me to use my Endeavours to obtain them that Justice they are so well entitled to; indeed they look to me for it declaring that my Promises alone induced them to undertake the Business, which I verily believe to be true. You will readily determine what a Man of Sensibility must feel when he is call’d on to make Satisfaction for Services render’d the public at his request that he is not able to comply with, and I dare say will use your endeavours to have them paid they expect a Hundred pounds each tho’ I think they ought to be satisfied with Sixty. You have also two resolutions of the Assembly which were sent to me to be forwarded.
I am with respect Gentlemen Your most Obedient Servant
Benj Harrison
